DETAILED ACTION

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 05/13/2022. 
Claims 7 and 14 have been cancelled herein by Examiner’s Amendment. Claims 16-19 have been cancelled by applicant.
Claims 1, 8-9, 15, and 21 have been amended herein by Examiner’s Amendment. 
Claims 1-6, 8-13, 15, and 20-24 are now pending and are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given through internet correspondence with Abraham DeLao on 07/11/2022
Claim 1. (Currently Amended) A method for managing licensable aspects of a first IHS (Information Handling System) of a plurality of IHSs participating in a blockchain, the method comprising:
receiving a first block of the blockchain that specifies software and hardware components of the first IHS that have been enabled for use, wherein the first block includes one or more encrypted license tokens and further includes license logic, and wherein the license tokens specify the software and hardware components of the first IHS that have been enabled for use, and wherein the license logic provides instructions for determining whether the first block is targeted at the first IHS;
authenticating the received first block;
after the received first block is authenticated, adding the received first block to a local copy of the blockchain maintained by the first IHS;
determining, using the license logic included in the first block, by determining 
after the first IHS is determined as the target of the received first block, determining, using the license logic included in the first block, software and hardware components of the first IHS that are enabled for use based on information specified in the license tokens included in the first block[[.]]; 
generating a second block of the blockchain, wherein the second block comprises a transfer license token corresponding to a transfer of a license from the first IHS to a second IHS of the participating IHSs, and wherein the second block further comprises additional license logic; and
transmitting the second block to the participating IHSs.

Claim 7. (Canceled).

Claim 8. (Currently Amended) The method of claim [[7]] 1, wherein the additional licensing logic is utilized by the second IHS to process the transfer license token to enable one or more components of the second IHS.

Claim 9. (Currently Amended) A first Information Handling System (IHS) of a plurality of IHSs participating in a blockchain, the IHS comprising: 
	one or more processors; 
	a baseboard management controller configured to operate a licensing virtual machine for managing licensable aspects of the first IHS, wherein the licensing virtual machine is configured to: 
receive a first block of the blockchain, wherein the first block includes one or more encrypted license tokens and further includes license logic, and wherein the license tokens specify software and hardware components of the first IHS that have been enabled for use, and wherein the license logic provides instructions for determining whether the first block is targeted at the first IHS; 
authenticate the received first block; 
after the received block is authenticated, add the received first block to a local copy of the blockchain maintained by the first IHS; 
determine, using the license logic included in the first block  by determining 
after the first IHS is determined as the target of the received first block, determine, using the license logic included in the first block the one or more modifications to the software and hardware components of the first IHS that are enabled for use based on information specified in the license tokens; and 
a system memory coupled to the one or more processors, the system memory including program instructions stored thereon that, upon execution by the one or more processors, cause the IHS to: 
enable the one or more of the components of the first IHS that are determined by the virtual machine operating on the baseboard management controller in evaluation of the received first block [[.]]; 
wherein the licensing virtual machine is further configured to:
generate a second block of the blockchain, wherein the second block comprises a transfer license token corresponding to a transfer of a license from the first IHS to a second IHS of the participating IHSs, and wherein the second block further comprises additional license logic; and 
transmit the second block to the participating IHSs.

Claim 14. (Cancelled)

Claim 15. (Currently Amended) The IHS of claim [[14]] 9, wherein the additional licensing logic is utilized by the second IHS to process the transfer license token to enable one or more components of the second IHS.

Claim 21. (Currently Amended) A computer-readable storage device having instructions stored thereon for managing licensable aspects aspect of a first IHS (Information Handling System) of a plurality of IHSs participating in a blockchain, wherein upon execution by one or more processors, the instructions cause the one or more processors to:
receive a first block of the blockchain that specifies software and hardware components of the first IHS that have been enabled for use, wherein the first block includes one or more encrypted license tokens and further includes license logic, and wherein the license tokens specify the hardware and software components of the first IHS that have been enabled for use, and wherein the license logic provides instructions for determining whether the first block is targeted at the first IHS; 
authenticating the received first block; after the received first block is authenticated, add the received first block to a local copy of the blockchain maintained by the first IHS; 
determine, using the license logic included in the first block by determining the license logic has access to a key that decrypts the license tokens of the first block; and
after the first IHS is determined as the target of the received first block, determine, using the license logic included in the first block the one or more modifications to the software and hardware components first IHS that are enabled for use based on information specified in the license tokens;
generate a second block of the blockchain, wherein the second block comprises a transfer license token corresponding to a transfer of a license from the first IHS to a second IHS of the participating IHSs, and wherein the second block further comprises additional license logic; and
transmit the second block to the participating IHSs.


Allowed Claims
Claims 1-6, 8-13, 15, and 20-24 are allowed

Prior Art of Record
The prior art of record:
Walline, U.S. publication US2016/0294839 
Roennow, U.S. publication US2020/0021446
Xu, U.S. publication US2018/0295133

Walline, Roennow, and Xu disclose and teach various elements of the claimed invention. See Non-Final Action mailed 13December 2021, pages 5-18.

	The cited references do not teach or suggest all of the limitations of claim 1. For example, neither Walline, Roennow, nor Xu, alone or in combination, teach or suggest, e.g., " generate a second block of the blockchain, wherein the second block comprises a transfer license token corresponding to a transfer of a license from the first IHS to a second IHS of the participating IHSs, and wherein the second block further comprises additional license logic; and transmit the second block to the participating IHSs” as interpreted among the surrounding claim language and within claim 1 as a whole. The other pending claims recite substantially similar limitations. Therefore, the claims of this application are allowed over the prior art. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685